            Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 CRAIG R. LANE,

      Plaintiff,

 v.                                                 Civil Action No.: GLR-19-03183

 ALEX AZAR, et al.,

      Defendants.

                             MEMORANDUM OPINION

        THIS MATTER is before the Court on Plaintiff Craig R. Lane’s Motion for

Temporary Restraining Order and Preliminary Injunctive Relief (ECF No. 2) and

Defendants Alex Azar, II and Joanne Chiedi’s Motion to Dismiss, or in the Alternative, for

Summary Judgment (ECF No. 16).1 The Motions are ripe for disposition, and no hearing

is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons set forth below, the Court

will grant the Motion to Dismiss and deny the Motion for Injunctive Relief.

                                 I.     BACKGROUND

        Lane is a podiatrist who owns the Sandtown Foot and Ankle Center in Baltimore,

Maryland. (Compl. ¶¶ 5, 13, ECF No. 1). He financed his education from the New York

College of Podiatric Medicine with several government-subsidized Health Education

Assistance Loans (collectively, the “Loan”). (Id. ¶ 12; Thompson Decl. ¶ 7, ECF No. 16-

7). After opening his practice in 1995, Lane failed to make payments on the Loan. (Compl.


        Also pending before the Court is Defendants’ Motion for Extension of Time (ECF
        1

No. 14), which the Court will grant nunc pro tunc, and Lane’s Motion for Case Assignment
to Magistrate (ECF No. 22), which the Court will deny.
           Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 2 of 12



¶¶ 13, 16). In 1997, the Circuit Court for Baltimore City, Maryland entered a judgment

against Lane for nonpayment. (Mot. Dismiss Ex. 3 [“Balt. Cir. Ct. Records”] at 6, ECF No.

16-5).2

       On October 15, 1998, the Department of Health and Human Services ( “HHS”) sent

Lane a “final notice,” requesting that Lane respond to the notice with a proposed repayment

plan. (Compl. ¶ 16; Mot. Dismiss Attach. [“Admin. Record”] at 7, ECF No. 16-2).3 HHS

informed Lane that failure to negotiate a repayment agreement within sixty days would

result in referral of his case to the Office of the Inspector General (“OIG”) for imposition

of an exclusion from Medicare, Medicaid, and all other federal health care programs .

(Admin. Record at 7). Lane did not respond to the notice or request a hearing regarding the

exclusion. (Compl. ¶ 16; Thompson Decl. ¶ 11).

       On June 30, 1999, OIG notified Lane by letter that he would be excluded from

participation in all federal health care programs, pursuant to 42 U.S.C. § 1320a-7(b)(14),

due to his failure to pay the Loan or establish a repayment agreement. (Admin. Record at

7). The letter informed Lane that he could challenge the exclusion by requesting an

administrative law judge (“ALJ”) hearing within sixty days from the date he received the




       2  Citations to the Baltimore Circuit Court Records refer to the pagination assigned
by the Court’s Case Management and Electronic Case Files (“CM/ECF”) system.
        3 Documents from HHS’ administrative record are attached to Lane’s Complaint as

separate exhibits. HHS attached those same documents to its Motion as one exhibit. For
convenience, the Court will cite to HHS’ exhibit. Citations to the administrative record
refer to the pagination assigned by the Court’s CM/ECF system.



                                             2
           Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 3 of 12



letter. (Id.). Finally, the letter directed Lane to contact the United States Attorney’s Office

in Baltimore, Maryland if he wished to negotiate a repayment agreement. (Id.).

       In August 1999, Lane executed a settlement agreement (the “Agreement”) with the

United States Attorney’s Office in which he agreed to make monthly payments toward the

Loan, to promptly withdraw any appeal pending before an ALJ, and to waive all other

procedural rights, including his right to an appeal hearing.4 (Id. at 7–8). In exchange, Lane’s

principal Loan balance and interest rate were reduced ; the exclusion would be stayed,

effective September 3, 1999, so long as Lane complied with the terms of the Agreement;

and Lane would be eligible for full reinstatement once the Loan was paid. (Id.). However,

if Lane defaulted, he agreed to waive “all procedural rights including but not limited to

notice, hearing, appeal and administrative and judicial review, with respect to the

immediate reinstatement of the exclusion under 42 U.S.C. §§ 1320a -7(b)(14) and

1395[cc](a)(3).” (Id. at 8).

       Lane contends that he “faithfully” complied with the Agreement , despite “several

payment-hiccups,” until August 2017 when he experienced “life-threatening health

issues.” (Compl. ¶¶ 18–19). Because of Lane’s medical condition, his Loan payment was

temporarily deferred until 2018. (Id. ¶ 20). When Lane failed to resume making payments




       4 Lane contends that he signed the Agreement “under duress ,” and that he lacked
the “financial wherewithal to secure the services of an attorney to advise him” because he
experienced a divorce, home foreclosure, and the death of a patient earlier that year.
(Compl. ¶ 17).

                                              3
           Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 4 of 12



in January 2018, his debt was referred to OIG for exclusion .5 (Id. ¶¶ 20–21; Compl. Ex. E

[“Thompson Correspondence”] at 1–2, ECF No. 1-5).

       On October 31, 2018, OIG sent Lane a letter informing him that he had defaulted

on the terms of the Agreement, that the stay on his exclusion was being lifted, and that his

exclusion would remain in effect until he paid the outstanding balance and all accrued

interest.6 (Admin. Record at 9, 158–60). Once the stay was lifted, the Office of Personnel

Management disqualified Lane from participating in the Federal Health Benefits Program,

Mercy Hospital terminated its business relationship with Lane , and several insurance

companies removed Lane from their Medicare Advantage and commercial network of

providers. (Compl. ¶ 24).

       On November 23, 2018, Lane retained counsel and submitted a “Request for

Hearing & Statement of Issues in Opposition of Exclusion of Craig R. Lane” to HHS,

seeking review of OIG’s decision lifting the stay of his exclusion. (Admin. Record at 17–

18). The ALJ issued an opinion on June 25, 2019, dismissing Lane’s request as untimely.

(Id. at 13–14). On August 16, 2019, Lane filed a notice of appeal with HHS’ Departmental

Appeal Board (“Appeal Board”) that was also dismissed as untimely. (Id. at 15–16).


       5 Lane asserts that he failed to repay the Loan following deferment because the loan
agent, Paula Thompson, sent notice of his payment resumption date to the wrong email
address. (Compl. ¶¶ 20–21). However, the Court notes that Lane attached an email
correspondence to his Complaint memorializing a telephone conversation he had with
Thompson on or about November 20, 2017 in which she informed Lane that he was to
resume making monthly payments in January 2018. (See Thompson Correspondence at 2).
       6 OIG produced several “final demand” letters dated April 3, 2009, July 19, 2011,

June 15, 2016, and September 14, 2016—well before the onset of Lane’s August 2017
health issues—informing Lane that he was in default under the terms of the Agreement .
(See Admin. Record at 8).

                                             4
           Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 5 of 12



       On November 2, 2019, Lane filed a Complaint against Alex Azar, II in his official

capacity as HHS’ Secretary and Joanne Chiedi in her official capacity as HHS’ Acting

Inspector General (collectively, “HHS”), seeking judicial review of the ALJ and Appeal

Board decisions. (ECF No. 1). The Complaint alleges: Exclusion Not Authorized By

Statute (Count I); Exclusion Was Contrary to Law, Not Supported by Substantial Evidence,

an Abuse of Discretion and/or Arbitrary and Capricious (Count II); Indefinite Exclusion

Violates the Social Security Act and/or APA (Count III); the DAB’s Interpretation of

Plaintiff’s Due Process Rights in Sharon Anderson Case is Unconstitutional and the ALJ

Reliance on the Anderson’s Case to Deny Plaintiff Request for a Hearing is

Unconstitutional (Count IV); and the ALJ Erred Because ALJ Failed to Utilize the

Appropriate Standard in Determining Whether Plaintiff’s Waiver of His Due Process

Rights Were Knowing and Voluntary (Count V). (Compl. ¶¶ 31–89).7 Lane seeks

declaratory and injunctive relief. (Id. at 20).

       Lane filed a Motion for Temporary Restraining Order and Preliminary Injunctive

Relief on November 3, 2019. (ECF No. 2). HHS filed an Opposition to Lane’s Motion on

November 27, 2019 and a Motion to Dismiss on January 7 , 2020.8 (ECF Nos. 15, 16). On

January 21, 2020, Lane filed an Opposition to the Motion to Dismiss. (ECF No. 17). HHS

filed a Reply on February 10, 2020. (ECF No. 21).




       7 Although the Complaint appears to challenge Lane’s initial exclusion in 1999,
Lane asserts that he only seeks review of HHS’ decision to lift the stay of his exclusion.
(See Pl.’s Opp’n Defs.’ Mot. Dismiss Summ. J. [“Pl.’s Opp’n”] ¶ 13, ECF No. 17).
       8 To date, Lane has not filed a Reply in support of his motion for injunctive relief.



                                                  5
        Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 6 of 12



                                   II.    DISCUSSION

A.     Motion to Dismiss

       1.     Standard of Review

       HHS argues that dismissal is appropriate because Lane failed to timely exhaust his

administrative remedies. “Motions to dismiss for failure to exhaust administrative remedies

are governed by Fed.R.Civ.P. 12(b)(1) for lack of subject matter jurisdiction.” Khoury v.

Meserve, 268 F.Supp.2d 600, 606 (D.Md. 2003), aff’d, 85 F.App’x 960 (4th Cir. 2004). A

defendant challenging a complaint under Rule 12(b)(1) may advance a “facial challenge,

asserting that the allegations in the complaint are insufficient to establish subject matter

jurisdiction, or a factual challenge, asserting ‘that the jurisdictional a llegations of the

complaint [are] not true.’” Hasley v. Ward Mfg., LLC, No. RDB-13-1607, 2014 WL

3368050, at *1 (D.Md. July 8, 2014) (alteration in original) (quoting Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009)).

       When a defendant raises a facial challenge, the Court affords the plaintiff “the same

procedural protection as he would receive under a Rule 12(b)(6) consideration.” Kerns,

585 F.3d at 192 (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). As such,

the Court takes the facts alleged in the complaint as true and denies the motion if the

complaint alleges sufficient facts to invoke subject matter jurisdiction.

       With a factual challenge, the plaintiff bears the burden of proving the facts

supporting subject matter jurisdiction by a preponderance of the evidence. U.S. ex rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). In determining whether the plaintiff

has met this burden, the Court “is to regard the pleadings’ allegations as mere evidence on


                                              6
        Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 7 of 12



the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R.R.

Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams, 697 F.2d at 1219).

Nevertheless, the Court applies “the standard applicable to a motion for summary

judgment, under which the nonmoving party must set forth specific facts beyond the

pleadings to show that a genuine issue of material fact exists.” Id. (citing Trentacosta v.

Frontier Pac. Aircraft Indus., Inc., 813 F.2d 1553, 1559 (9th Cir. 1987)). The movant

“should prevail only if the material jurisdictional facts are not in dispute and the [movant]

is entitled to prevail as a matter of law.” Id. (citing Trentacosta, 813 F.2d at 1558). Unlike

under the summary judgment standard, however, the Court is permitted to decide disputed

issues of fact, Kerns, 585 F.3d at 192, and weigh the evidence, Adams, 697 F.2d at 1219

       2.     Analysis

       HHS argues that dismissal based on procedural default does not constitute a “final

decision” on the merits and, thus, is not subject to judicial review. Conversely, Lane argues

that the Appeal Board’s decision declining review of an ALJ’s ruling constitutes a final

agency decision pursuant to 42 C.F.R. § 1005.21(j), which provides that the Appeal

Board’s decision, “including a decision to decline review of the initial decision, becomes

final and binding 60 days after the date on which the [Appeal Board] serves the parties

with a copy of the decision.” Lane also argues that the Appeal Board reached the substance

of his claims, in addition to noting the untimeliness of his appeal. The Court agrees with

HHS.




                                              7
        Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 8 of 12



       Pursuant to § 1128(b)(14) of the Social Security Act, codified a t 42 U.S.C. § 1320a-

7(b)(14), HHS may exclude an individual from participating in any federal health care

program upon default on health education loans or scholarship obligations. Additionally,

individuals who either refuse to enter into a repayment agreement or breach the provisions

of such an agreement may be excluded from federal health care programs until the

outstanding debt is paid. 42 U.S.C. § 1395ccc(a)(3)(B) (2018). Absent “reasonable

showing to the contrary,” an excluded individual is presumed to have received the notice

of exclusion five days after the date of that notice. 42 C.F.R. § 1005.2(c) (2020).

       Individuals subject to exclusion may seek review of their exclusion by filing a

request for a hearing with HHS’ Civil Remedies Division. Id. § 1005.2(a); see also id.

§ 1001.2007(a). The written request must be made within sixty days of receipt of the

exclusion notice and may only challenge whether there is a basis for the exclusion and the

reasonableness of its length. Id. §1001.2007(a)–(b); id. § 1005.2(c). The ALJ must dismiss

a hearing request that is not timely filed. Id. § 1005.2(e)(1). When presented with a timely

request, the ALJ will conduct a hearing on the record, examining the merits of the

petitioner’s claims, and issue an initial decision. Id. §§ 1005.15–20. Either party may

appeal the ALJ’s decision to the Appeal Board within thirty days of the date of service of

the ALJ’s decision. Id. § 1005.21. The Appeal Board’s decision, including a decision

declining review of the ALJ’s decision, becomes final and binding sixty days after service

on the parties. Id. § 1005.21(j).

       Judicial review of the agency’s final decision is governed by 42 U.S.C. § 1320a-

7(f), which incorporates the standards set forth in 42 U.S.C. § 405(g) and § 405(h). Section


                                             8
        Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 9 of 12



405(g) provides, in relevant part, that “[a]ny individual, after any final decision of the

[Secretary] made after a hearing to which [the excluded individual] was a party . . . may

obtain a review of such decision by a civil action commenced within sixty days after the

mailing to him of notice of such decision.” 42 U.S.C. § 405(g) (2018). Section 405(h)

imposes the following limitations upon judicial action: “No findings of fact or decision of

the [Secretary] shall be reviewed by any person, tribunal, or governmental agency except

as herein provided. No action against the United States . . . shall be brought under section

1331 or 1346 of Title 28 to recover on any claim arising under this subchapter.” Id.

§ 405(h).

       The statute and implementing regulations governing exclusions do not define “final

decision.” However, Smith v. Berryhill, 139 S.Ct. 1765 (2019), a United States Supreme

Court decision issued after the parties fully briefed the jurisdictional issue here, is

instructive. There, Ricky Lee Smith was denied Social Security benefits following an ALJ

hearing, and the Social Security Administration’s Appeals Council—the agency’s final

decisionmaker—dismissed Smith’s appeal as untimely. Smith, 139 S.Ct. at 1771. The issue

before the Supreme Court was “whether a dismissal by the Appeals Council on timeliness

grounds after a claimant has received an ALJ hearing on the merits qualifies as a ‘final

decision . . . made after a hearing’ for purposes of allowing judicial review under § 405(g).”

Id. at 1774 (quoting 42 U.S.C. § 405(g) (2018)). The Court answered that question in the

affirmative. Id.

       In reaching that conclusion, the Supreme Court examined the text of § 405, finding

that Smith “obtained the kind of hearing that § 405(g) most naturally suggests: an ALJ


                                              9
       Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 10 of 12



hearing on the merits.” Id. at 1775. The Court further found that because there is a “strong

presumption that Congress intends judicial review of administrative action ,” a petitioner

who has received “a claim-ending timeliness determination from the agency’s last-in-line

decisionmaker after bringing his claim past the key procedural post (a hearing) mentioned

in § 405(g)” has received “a ‘final decision . . . made after a hearing’ under § 405(g).” Id.

at 1776–77 (alterations in original) (quoting Bowen v. Mich. Acad. of Family Physicians,

476 U.S. 667, 670 (1986)).

       Here, Lane failed to cross that key procedural threshold—an ALJ hearing on the

merits. The ALJ concluded that Lane had no right to appeal the lifting of the stay under 42

C.F.R. § 1001.2007(a)(1) and that “in the absence of a timely appeal of the exclusion in

1999, [he] ha[d] no right to a hearing.” (Admin. Record at 9–10). Citing 42 C.F.R.

§ 1005.2(e)(1), the ALJ dismissed Lane’s request as untimely. (Id. at 13–14).

       The ALJ’s examination of Lane’s arguments concerning the conscionability,

validity, and voluntariness of the Agreement does not change this Court’s analysis. ( See

Admin. Record at 11–12). The Court notes that Lane raised these arguments for the first

time in opposition to OIG’s motion to dismiss his hearing request. ( See Admin. Record at

11–12, 105–08). However, the ALJ’s examination of Lane’s arguments does not constitute

a meritorious resolution of either (1) the reason for Lane’s exclusion or (2) the

reasonableness of its length—the only bases for requesting a hearing under 42 C.F.R.

§ 1001.2007. At bottom, Lane did not receive an ALJ hearing on the merits.

       Furthermore, Lane received the ALJ’s decision dismissing his request for a hearing

on June 25, 2019, but he did not file a notice of appeal until August 16, 2019—almost one


                                             10
       Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 11 of 12



month after the appeal deadline. Contrary to Lane’s assertion, the Appeal Board did not

examine the merits of his underlying claim. The Appeal Board dismissed Lane’s appeal as

untimely and noted that even if his appeal was timely, Lane waived his right to challenge

the exclusion and its reinstatement. (See Admin. Record at 14).

       Based on the foregoing, the Court concludes that it is without jurisdiction to review

HHS’ decision, because Lane failed to reach the “key procedural post”—a hearing on the

merits as described in § 405(g)—and, as such, has not received a “final decision” subject

to judicial review.9 Smith, 139 S.Ct. at 1777; see also Califano v. Sanders, 430 U.S. 99,

108 (1977) (concluding that judicial review under § 405(g), formerly § 205(g), is limited

to a “final decision of the Secretary made after a hearing”) (internal quotation marks

omitted).

       Because the Court lacks subject matter jurisdiction over this case, it must deny

Lane’s Motion for injunctive relief. See Russell v. Giant, No. GLR-16-1286, 2016 WL

4364145, at *2 (D.Md. Aug. 16, 2016) (dismissing a motion for injunctive relief because

the Court lacked subject matter jurisdiction).




       9 In so holding, this Court notes that the Smith Court envisioned circumstances,
identical to Lane’s, in which “a claimant [ ] assertedly faltered at an earlier step—e.g.,
whose request for an ALJ hearing was dismissed as untimely and [ ] then appealed that
determination . . . before seeking judicial review.” Smith, 139 S.Ct. at 1777 n.17. However,
the Supreme Court stopped short of extending its holding to encompass this scenario. Id.
Simply put, the Court declined to hold that a plaintiff, similarly situated to Lane, has
obtained a final decision following an ALJ hearing when both his request for a hearing and
his administrative appeal are dismissed as untimely. Id.

                                            11
       Case 1:19-cv-03183-GLR Document 24 Filed 06/29/20 Page 12 of 12




                                 III.   CONCLUSION

      For the foregoing reasons, the Court will grant Defendants Alex Azar, II and Joanne

Chiedi’s Motion to Dismiss, or in the Alternative, for Summary Judgment (ECF No. 16)

and deny Lane’s Motion for Temporary Restraining Order and Preliminary Injunctive

Relief (ECF No. 2). A separate Order follows.

Entered this 29th day of June, 2020.



                                                    /s/              .
                                        George L. Russell, III
                                        United States District Judge




                                          12
